Gerber, J.,
concurring.
Based on the state’s concession that this court should reverse the defendant’s conviction on only Count V, I am willing to concur in the majority’s decision to accept that concession.
However, our acceptance of the state’s concession under the evidence presented in this case should not be read as an acceptance that a very young child is incapable of experiencing and demonstrating “a well-founded fear ... that such violence is imminent,” an essential element of assault. See § 784.011(1), Fla. Stat. (2015) (“An ‘assault’ is an intentional, unlawful threat by word or act to do violence to the person of another, coupled with an apparent ability to do so, and doing some act which creates a well-founded fear in such other person that such violence is imminent.”) (emphasis added).
Victim three testified he was holding the child when the defendant ran past him. The defendant pointed' a gun at victim three’s head. When victim three was asked whether the defendant pointed the gun at the child, victim three answered, “She was in my arms, so she was pretty close so it could have hit her.” Victim three testified he was in fear that both he and the child could be shot. Victim one testified that immediately after the incident, the adult victims were hysterical, screaming, and crying, and the child also was crying.
Was the child crying because that is what one-and-a-half year old children do from time to time? Or was the child crying because the child’s innate sense of fear was alerted by the defendant’s violent actions and the adult victims’ reactions of hysteria, screaming, and crying?
*405While I recognize that a one-and-a-half year old child’s cognitive and communicative abilities are limited, we do not know at what point in a child’s development that a child experiences fear. Thus, I write separately to emphasize that our acceptance of the state’s concession under the evidence presented in this case should not be read as an acceptance that a very young child is incapable of experiencing and demonstrating “a well-founded fear ... that such violence is imminent,” an essential element of assault. See § 784.011(1), Fla. Stat. (2015).